DISMISS and Opinion Filed September 12, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00596-CV

                  IN THE INTEREST OF D.J.L. AND J.J.W., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00535-W

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
        After reviewing the clerk’s record, the Court questioned its jurisdiction over this appeal

because it contained an order transferring this case to Bexar County. We instructed appellant to

file a letter brief addressing the jurisdictional issue and cautioned her that failure to do so may

result in dismissal of the appeal without further notice. As of today’s date, appellant has not filed

a letter brief.

        This Court has jurisdiction of all civil cases “within its district.” Tex. Gov’t Code Ann.

§ 22.220(a) (West Supp. 2017). Bexar County district courts are not within this Court’s district.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
180596F.P05
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF D.J.L. AND                    On Appeal from the 304th Judicial District
 J.J.W., CHILDREN                                 Court, Dallas County, Texas
                                                  Trial Court Cause No. JC-18-00535-W.
 No. 05-18-00596-CV                               Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered September 12, 2018.




                                            –2–